Case 1:19-cv-02092-RMM Document1 Filed 07/15/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

CORDELIA EVANS *
a/k/a CORDELIA CLOUTTERBUCK
*
Plaintiff
* Case No.
Vv.
*
ARAMARK SPORTS &
ENTERTAINMENT SERVICES, LLC *
Defendant *
NOTICE OF REMOVAL

 

Defendant, Aramark Sports and Entertainment Services, LLC (“Defendant”)', by and
through counsel, Robert P. Scanlon and Anderson & Quinn, LLC, and pursuant to 28 U.S.C.
§§1332, 1441, & 1446, files this Notice of Removal from the Superior Court for the District of
Columbia to the United States District Court for the District of Columbia. This Court has
jurisdiction based on diversity of citizenship of the parties, and the amount in controversy
exceeds $75,000 exclusive of interest and costs. In support of this Notice, Defendant states:

1. On ot about June 7, 2019, Plaintiff filed this Civil Action in the Superior Court for the
District of Columbia alleging negligence and personal injuries entitled CORDELIA EVANS
a/k/a CORDELIA CLOUTTERBUCK v. ARAMARK SPORTS & (sic) ENTERTAINMENT
SERVICES, LLC, Case No. 2019 CA 003796 B.

2. On or about June 28, 2019, Defendant, Aramark Sports and Entertainment Services,
LLC (“Aramark”) was served with a Summons and Complaint in this Civil Action.

3. Plaintiff, Cordelia Evans, as alleged in paragraph 2 of the Complaint, is a resident of

the State of Maryland.

 

' Plaintiff incorrectly named Defendant as Aramark Sports & Entertainment Services, LLC. There is no ampersand
in Defendant’s name.
Case 1:19-cv-02092-RMM Document1 Filed 07/15/19 Page 2 of 4

4. Defendant, Aramark, is a Delaware Limited Liability Company with its principal place
of business in Philadelphia, Pennsylvania.

5. The Supreme Court has made clear that “artificial entities other than corporations are
not citizens for diversity purposes and that courts must look to the citizenship of their members.”
Ferrell v. Express Check Advance of SC LLC, 591 F.3d 698, 702 (4% Cir.2010) [emphasis in
original] [citing Chapman v. Barney, 129 U.S. 677, 682, 9 S.Ct. 426 (1889)].

6. A limited liability company carries the citizenship of its members, and the citizenship
of its members is” traced all the way through — that is, when a member of an LLC in itself an
LLC, the citizenship of the members of that LLC are relevant for diversity purposes, and so on.”
See Arenivar v. Manganaro Midatlantic, LLC, 317 F.Supp.3d 362, 366-67 (D.D.C. 2018)
[emphasis in original] [quoting Jakks Pac, Inc. v. Accasvek, LLC, 270 F. Supp.3d 191, 195
(D.D.C. 2017)].

7. The sole member of Defendant, Aramark Sports and Entertainment Services, LLC is
Aramark/HMS, LLC, which is a Delaware Limited Liability Company with its principal place of
business in Philadelphia, Pennsylvania.

8. The sole member of Aramark/HMS, LLC is Aramark Sports and Entertainment
Group, LLC, which is a Delaware Limited Liability Company with its principal place of business
in Philadelphia, Pennsylvania.

9. The sole member of Aramark Sports and Entertainment Group, LLC is Aramark
Services, Inc., which is Delaware Corporation with its principal place of business in

Philadelphia, Pennsylvania.
Case 1:19-cv-02092-RMM Document1 Filed 07/15/19 Page 3 of 4

10. This Court has jurisdiction based on the diversity of citizenship pursuant to 28 U.S.C.
§1332(a). There is complete diversity between the Plaintiff (Maryland) and the Defendant
(through its members, Delaware)

11. The amount in controversy according to the ad damnum clause on page five of the
Complaint, is well in excess of $75,000.

12. This Notice of Removal has been filed within thirty days of service of the Summons
and Complaint in compliance with 28 U.S.C. §1446(b).

13. A copy of the all pleadings, process, and orders received and/or filed by Defendant
are attached hereto as Ex. No. 1.

14. A copy of Notice of Filing a Notice of Removal from Superior Court is attached as
Ex. No. 2 and will be promptly filed with the Superior Court pursuant to 28 U.S.C. §1446(d).

WHERFORE, Defendant hereby removes this matter from the Superior Court for the
District of Columbia to the United States District Court for the District of Columbia.

Respectfully submitted,

ANDERSON & QUINN, LLC
/s/ Robert P. Scanlon

Robert P. Scanlon #362660

Adams Law Center

25 Wood Lane

Rockville, Maryland 20850

(301) 762-3303

rscanlon@andersonquinn.com

Attorneys for Defendant Aramark Sports and
Entertainment Services, LLC
Case 1:19-cv-02092-RMM Document1 Filed 07/15/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on this 15th day of July 2019, a copy of the foregoing was sent via
CM/ECF to:

Benjamin Douglas, Esquire
Jerry Spitz, Esquire

Ashcraft & Gerel, LLP

1825 K Street, NW, Suite 700
Washington, DC 20006
bdouglas@ashcrattlaw.com
ispitz@asheraftlaw.com

   

/s/ Robert P. Scanlon
Robert P. Scanlon #362660
